Title: To Thomas Jefferson from Thomas Leiper, 17 February 1801
From: Leiper, Thomas
To: Jefferson, Thomas



Dear Sir
Philada. Febry. 17th. 1801—

I have this day examined nine Hogsheads of your Tobacco and find none of them have been Wet & Dried again—It is true one of them is a little wet but when it received this damage none can tell it might have been in comming down your River or it might have received it on its way to Philadelphia but it is so extremely little that I think there is nothing due on the Score of Damage. Six of the Hhds of Tobo. were inspected at SPR Two at NNS and One at Lynch. Jackson & Wharton are extremely sorry for the information they give me the other day that one of your Hhds fell short in weight 234 lb. this Hhd they find on examination to be none of yours. J & Wharton shewed me an invoice of Tobacco purchased at the same time of yours which they say the quality was supperiour to yours—Ten Hhds at 31/6 and Fourteen Hhds at 33/ pr Ct. V. Currency—J & Wharton informs their orders at Richmond was not to exceed for the very best Tobacco Five Dollars Fifty Cents—their friends from the character of your Tobacco give six and ship’t it them informing them at the same time if they would give them the first Cost and Commission they might have it which they agreed to do. It was not convenient to see any more of the Tobacco to day but I give them to understand I should attend when the others were opened and if there was any damage I had full powers from you to make the Allowence They informed me I ought to make an allowence of half a Dollar pr Ct. as the quality was not so good as formerly I was obliged to acknowledge it was the worst crop of yours I ever saw—I asked them their price for the whole Crop they said 7½ Dollars—I told them that was half a Dollar more than any sale that had been made in Town and I told them that about the time they made a Purchase of your Tobacco they had sold Twenty Hhds to be picked from 40 for six Dollars and a half at 60 and 90 days being in possission of these facts they had nothing to say but still I must inform you if the Crop of Tobacco I purchased of you last year and the Crop of yours in the hands of J & Wharton were both for sale. I certainly would give some 75/100 or One Dollar pr Ct. more for what I had than what J & Wharton have got for sale—The prices of Tobacco at Richmond on the 10th. New 30/ Old 34/ Cash—& 36/ at 90 days—and as the Virginians expect great things from their intercourse with France I still hope that J & W will get clear of their Tobo. without much loss—I was beged to take it at Cost and charges but as the Tobacco was sound I did not see any claim they had upon you unless your friends engaged it as good as what   I purchased of you last year. in that case they would. I still see the appearance as if the Tobacco had been hung up from hands taken from the heart of the Hhds but nothing like as if they had been Wet—I observe you have said nothing to Clark or Gibson & Jefferson respectg. the Tobacco. to the later I think you should say nothing but Clark you may give my compliment to him and inform it is my opinion if he handles your Tobacco as bad as he has done it this last year you will soon lose your Character of raising fine Tobacco—I am Dear Sir
Your most Obedient St.

Thomas Leiper

